Citation Nr: 0410532	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
gout.  

2.  Entitlement to an initial compensable rating for 
chondromalacia of the right knee.  

3.  Entitlement to an initial compensable rating for 
chondromalacia of the left knee.  

4.  Entitlement to an initial compensable rating for postoperative 
carpal tunnel syndrome of the right wrist.  

5.  Entitlement to an initial compensable rating for carpal tunnel 
syndrome of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from April 1981 to April 
2001.  

This appeal is before the Board of Veterans' Appeals (Board) from 
a May 2001 rating decision from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection, an initial 20 percent rating for gout, 
and initial noncompensable ratings for chondromalacia of the right 
knee, chrondromalacia of the left knee, postoperative carpal 
tunnel syndrome of the right wrist, and carpal tunnel syndrome of 
the left wrist.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

A remand is necessary to schedule new VA joints and neurological 
examinations for the veteran.  See 38 U.S.C.A. § 5103A (West 
2002); Charles v. Principi, 16 Vet. App. 370, 375 (2002).  
Reexamination will be requested whenever VA determines there is a 
need to verify the current severity of a disability.  See 38 
C.F.R. § 3.327 (2003); also see 38 U.S.C.A. § 5103A; 38 C.F.R. § 
4.2 (2003).  To constitute a useful and pertinent rating tool, a 
rating examination must be sufficiently contemporaneous to allow 
the adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 6 Vet. 
App. 377, 379 (1994).  In this case, a VA examination is necessary 
to fully measure current bilateral ankle, bilateral knee, and 
bilateral wrist ranges of motion, which were last measured over 
three years ago in February 2001.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  Contact the appropriate VA medical facility(ies) to schedule 
VA joints and neurological examinations for the veteran.  Failure 
of the veteran to report for a scheduled examination without good 
cause could result in denial of the claims.  38 C.F.R. § 3.655 
(2003).  The claims file should be made available to and reviewed 
by the examiner(s) prior to the examination(s).  

The VA joints examiner should conduct any indicated studies; note 
whether the claims folder was reviewed; and state a medical 
opinion as to: i) the effects of service-connected gout, claimed 
as a bilateral ankle disability and arthritis; and of service-
connected chondromalacia of the right knee; chondromalacia of the 
left knee; postoperative carpal tunnel syndrome of the right 
wrist; and carpal tunnel syndrome of the left wrist upon the 
veteran's ordinary activity, including employment as a postal 
worker; ii) whether the veteran's service-connected gout, 
chondromalacia of the right knee, chondromalacia of the left knee, 
postoperative carpal tunnel syndrome of the right wrist, and 
carpal tunnel syndrome of the left wrist could significantly limit 
functional ability during flare-ups or on extended use of the 
bilateral ankles, bilateral knees, and bilateral wrists; iii) loss 
of ranges of motion of the bilateral ankles, bilateral knees, and 
bilateral wrists portrayed in degrees, including additional ranges 
of motion loss due to pain on use or during flare-ups; and iv) if 
present in the bilateral ankles, bilateral knees, and bilateral 
wrists, note crepitation, less or more movement than normal, 
weakened movement, excess fatigability, incoordination and 
impaired ability to execute skilled movement smoothly, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  Any opinions expressed by the VA 
joints examiner must be accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The VA neurological examiner should conduct any indicated studies; 
note whether the claims folder was reviewed; and state a medical 
opinion as to: i) the effects of service-connected postoperative 
carpal tunnel syndrome of the right wrist and service-connected 
carpal tunnel syndrome of the left wrist upon the veteran's 
ordinary activity, including employment as a postal worker; ii) 
whether the veteran's service-connected postoperative carpal 
tunnel syndrome of the right wrist and service-connected carpal 
tunnel syndrome of the left wrist could significantly limit 
functional ability during flare-ups or on extended use of the 
bilateral wrists; iii) loss of ranges of motion of the bilateral 
wrists and fingers portrayed in degrees, including additional 
ranges of motion loss due to pain on use or during flare-ups; iv) 
if paralysis exists, note whether it is incomplete mild, 
incomplete moderate, incomplete severe, or complete; and v) if 
present in the bilateral wrists, note "griffin claw" deformity; 
atrophy; hand inclined to the ulnar side, ape hand; wrist pain 
with trophic disturbances; inability to extend hand at wrist; 
inability to extend proximal phalanges of the fingers or the 
thumb; inability to make lateral movements of the wrist; impaired 
hand grip; and total paralysis of the triceps.  Any opinions 
expressed by the VA neurological examiner must be accompanied by a 
complete rationale.  

The RO should review the requested examination reports and medical 
opinions to ensure that they are responsive to and in complete 
compliance with the directives of this remand, and if they are 
not, the RO should implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

2.  The RO must review the claims file and ensure that all 
notification and development action required by The Veterans 
Claims Assistance Act of 2000 is completed.  See 38 U.S.C.A. §§ 
5103(a), 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The RO should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act are fully complied with and satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are subsequently issued also 
should be considered.  

3.  After undertaking any additional development deemed essential, 
the RO should readjudicate the claim of entitlement to an initial 
rating in excess of 20 percent for gout and of entitlement to 
initial compensable ratings for chondromalacia of the right knee, 
chrondromalacia of the left knee, postoperative carpal tunnel 
syndrome of the right wrist, and carpal tunnel syndrome of the 
left wrist based upon the entire evidence of record.  All 
pertinent law, Court decisions, and regulations should be 
considered.  If the claims remain in denied status, the veteran 
and his representative should be provided with a supplemental 
statement of the case, which includes notice of any additional 
pertinent laws and regulations that were used, and a full 
discussion of action taken on the veteran's claims.  The RO's 
actions should follow the Court's instructions detailed in Gilbert 
v. Derwinski, 1 Vet. App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  A reasonable period of time for a 
response should be afforded.  

4.  Thereafter, if appropriate, the claims should be returned to 
the Board for further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



